107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hersel CLINE, Petitioner,v.WEST VIRGINIA DEPARTMENT OF ENERGY;  Peter White CoalCompany;  Director, Office of Workers' CompensationPrograms, United States Department of Labor;  West VirginiaCoal Workers' Pneumoconiosis Fund, Respondents.
No. 96-1961.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Hersel Cline, Petitioner Pro Se.  Karen Nancy Blank, Patricia May Nece, C. William Mangum, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;   Elizabeth Ann Morgan, Assistant Attorney General, Konstantine Keian Weld, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, WV;  Peter White Coal Company, Lexington, KY, for Respondents.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order and order on reconsideration affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.1996).  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Cline v. West Virginia Dep't of Energy, Nos. 94-3809-BLA;  94-3809-BLA-A (B.R.B. June 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED